Exhibit 10.3

LYONDELLBASELL INDUSTRIES

2010 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

By letter (the “Grant Letter”), effective as of the date specified in the Grant
Letter (the “Grant Date”), LyondellBasell Industries N.V. (the “Company”),
pursuant to the LyondellBasell Industries 2010 Long-Term Incentive Plan, as
amended (the “Plan”), has granted to the Participant a right (the “Option”) to
purchase from the Company up to but not exceeding in the aggregate the number of
shares of Common Stock (as defined in the Plan) (the “Option Shares”) specified
in the Grant Letter at the Grant Price per Option Share specified in the Grant
Letter, such number of shares and such price per share being subject to
adjustment as provided in the Plan, and further subject to the following terms
and conditions (the “Award Agreement”):

 

  1. Relationship to Plan and Company Agreements.

This Option is intended to be a nonqualified stock option within the meaning of
Section 83 of the Code. This Option is subject to all of the Plan terms,
conditions, provisions and administrative interpretations, if any, adopted by
the Committee. Except as defined in this Award Agreement, capitalized terms have
the same meanings ascribed to them in the Plan. Notwithstanding any provision of
any employment agreement between the Participant and the Company regarding an
award of an option to purchase shares of common stock of LyondellBasell
Industries AF S.C.A., this Award Agreement is with respect to shares of common
stock of LyondellBasell Industries N.V. as required pursuant to the terms of the
Company’s long term incentive program as in effect on the Grant Date. To the
extent that this Award Agreement is intended to satisfy the Company’s
obligations under any employment agreement between the Company and the
Participant, the Participant agrees and acknowledges that this Award Agreement
fulfills the Company’s obligations under the employment agreement, this Award
Agreement shall be interpreted and construed to the fullest extent possible
consistent with such employment agreement, and in the event of a conflict
between the terms of such employment agreement and the terms of this Award
Agreement, the terms of this Award Agreement shall control.

 

  2. Exercise Schedule.

(a) This Option shall become exercisable in three cumulative installments, with
one-third of the Option Shares becoming exercisable on the first anniversary of
the Grant Date, an additional one-third of the Option Shares becoming
exercisable on the second anniversary of the Grant Date, and the final one-third
of the Option Shares becoming exercisable on the third anniversary of the Grant
Date. The Participant must be in continuous Employment from the Grant Date
through the date of exercisability of each installment in order for the Option
to become exercisable with respect to additional shares of Common Stock on such
date.

 

1



--------------------------------------------------------------------------------

(b) This Option shall become fully exercisable, irrespective of the limitations
set forth in subparagraph (a) above, provided that the Participant has been in
continuous Employment since the Grant Date, upon (1) an involuntary termination
of Employment by the Company without Cause or a constructive termination of
Employment by the Participant with good reason as defined in Section 10 of the
Plan (a “Constructive Termination”), either of which occurs within one year
after the occurrence of a Change of Control or (2) any termination of Employment
due to death or Disability.

(c) Irrespective of the limitations set forth in subparagraph (a) above,
provided that the Participant has been in continuous Employment since the Grant
Date, upon termination of Employment due to Retirement or involuntary
termination not for Cause, to the extent not previously vested pursuant to
subparagraph (a) above, each third of the Option Shares described in
subparagraph (a) above that are unvested as of the date of termination of
Employment shall become exercisable in a pro rata amount determined by a
fraction with respect to each such unvested third of the Option Shares, the
numerator of which shall be the number of months (with any partial months being
considered a full month) of the Participant’s Employment from the Grant Date
through the date of the Participant’s termination of Employment, and the
denominator of which shall be the number of months for the period beginning on
the Grant Date and ending on the corresponding anniversary date on which each
such unvested third of the Option Shares would have vested pursuant to
subparagraph (a) above.

(d) For purposes of this Award Agreement, the following definitions apply:

(i) “Disability” means a permanent and total disability as defined in the
Company’s long-term disability plan in which the Participant is eligible to
participate.

(ii) “Employment” means employment as an Employee with the Company or any
Participating Employer. Neither the Participant’s transfer from Company
employment to employment by any Participating Employer, the Participant’s
transfer from employment by any Participating Employer to Company employment,
nor the Participant’s transfer between Participating Employers shall be deemed
to be a termination of the Participant’s employment. Moreover, a Participant’s
employment shall not be deemed to terminate because the Participant is absent
from active employment due to temporary illness, during authorized vacation,
during temporary leaves of absence granted by the Company or a Participating
Employer for professional advancement, education, health or government services,
during military leave for any period if the Participant returns to active
employment within 90 days after military leave terminates, or during any period
required to be treated as a leave of absence by any valid law or agreement.

(iii) “Misconduct” means any act or failure to act that (i) caused or was
intended to cause a violation of the policies of the Company or a Subsidiary or
Affiliate, generally accepted accounting principles or any applicable laws in
effect at the time of the acts or failures and (ii) materially increased the
value of the compensation received by the Participant.

 

2



--------------------------------------------------------------------------------

(iv) “Retirement” means a Participant’s voluntarily initiated termination of
service on or after the earliest of (i) age 65, (ii) age 55 with 10 years of
participation service credited under the qualified defined benefit pension plan
maintained by the Company or a Subsidiary or an Affiliate in which the
Participant is eligible to participate, (iii) the time of retirement as defined
in a written agreement between a Participant and a Participating Employer, or
(iv) outside the U.S., the time when retirement is permitted and the Participant
is eligible to receive a company retirement benefit under applicable law with
respect to the Participant’s primary place of employment (as determined by the
Committee in its sole judgment).

3. Termination of Option. The Option hereby granted shall terminate and be of no
force and effect with respect to any shares of Common Stock not previously
purchased by the Participant upon the first to occur of:

(a) the close of business on the date that is ten years from the Grant Date;

(b) with respect to

(i) the portion of the Option exercisable upon termination of Employment (or
which becomes exercisable upon termination due to death, Disability, Retirement,
involuntary termination not for Cause or Constructive Termination), the
expiration of (A) 90 days following the Participant’s voluntary termination of
Employment, involuntary termination of Employment not for Cause or Constructive
Termination, and not due to death, Disability or Retirement, (B) one year
following the Participant’s termination of Employment by reason of death or
Disability; and (C) five years following the Participant’s termination of
Employment by reason of Retirement.

(ii) the portion of the Option not exercisable upon termination of Employment,
the date of the Participant’s termination of Employment; or

(c) the date of the Participant’s termination of Employment for any reason other
than those described in (b) above.

4. Exercise of Option. Subject to the limitations set forth herein and in the
Plan, this Option may be exercised by written notice provided to the Company as
set forth in Section 5. Such written notice shall (a) state the number of shares
of Common Stock with respect to which the Option is being exercised and (b) be
accompanied by a check, cash or money order payable to the Company in the full
amount of the purchase price for any shares of Common Stock being acquired or,
at the option of the Committee or its delegate, accompanied by Common Stock
theretofore owned by such Participant that is equal in value to the full amount
of the purchase price (or any combination of cash, check or such Common Stock)
or in any other manner approved by the Committee or its delegate. For purposes
of determining the amount, if any, of the purchase price satisfied by payment in
Common Stock, such Common Stock shall be valued at its Fair Market Value on the
date of exercise. Any Common Stock delivered in satisfaction of all or a portion
of the purchase price shall be appropriately endorsed for transfer and
assignment to the Company.

 

3



--------------------------------------------------------------------------------

The Participant will not be entitled to exercise the Option granted pursuant
hereto, and the Company will not be obligated to issue any Option Shares
pursuant to this Award Agreement, if the exercise of the Option or the issuance
of such shares would constitute a violation by the Participant or by the Company
of any provision of any law or regulation of any governmental authority or any
stock exchange or transaction quotation system.

If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as possible, shall be postponed for the period of time
necessary to take such action.

5. Notices. Notice of exercise of the Option must be made in the following
manner, using such forms as the Company may from time to time provide:

(a) by mail or overnight delivery service, postage prepaid, to LyondellBasell
Industries N.V., Attn: Manager of Executive Services, 1221 McKinney Street,
Suite 700, Houston, Texas 77010, in which case the date of exercise shall be the
date of mailing; or

(b) by hand delivery or otherwise to LyondellBasell Industries N.V., Attn:
Manager of Executive Services, 1221 McKinney Street, Suite 700, Houston, Texas
77010, in which case the date of exercise shall be the date when receipt is
acknowledged by the Company.

(c) by electronic delivery to Manager of Executive Services via e-mail to
execserv@lyondellbasell.com or fax to +1 713 309 3028, in which case the date of
exercise shall be the date of the e-mail or fax.

Notwithstanding the foregoing, (i) if the Company’s address is changed before
the exercise date of this Option, notice of exercise shall be made instead under
the previous provisions at the Company’s current address, or (ii) if the
Committee delegates the administration of option exercises to a third party
administrator, notice of exercise shall be made instead according to the written
instructions that the third party administrator gives to the Participant for the
option exercise.

Any other notices provided for in this Award Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Participant, five
days after deposit in the mail or delivery to an overnight delivery service,
postage prepaid, addressed to the Participant at the address specified at the
end of this Award Agreement or at such other address as the Participant
hereafter designates by written notice to the Company.

6. Assignment of Option. The Participant’s rights under the Plan and this Award
Agreement are personal. No assignment or transfer of the Participant’s rights
under and interest in this Option may be made by the Participant otherwise than
by will or by the laws of descent and distribution. This Option is exercisable
during his lifetime only by the Participant, or, in the case of a Participant
who is mentally incapacitated, this Option shall be exercisable by his guardian
or legal representative. After the death of the Participant, exercise of the
Option

 

4



--------------------------------------------------------------------------------

shall be permitted only by the Participant’s executor or the personal
representative of the Participant’s estate (or by his assignee, in the event of
a permitted assignment) and only to the extent that the Option was exercisable
on the date of the Participant’s death.

7. Stock Certificates. Any certificates representing the Common Stock issued
pursuant to the exercise of the Option will bear all legends required by law and
necessary or advisable to effectuate the provisions of the Plan and this Option.

8. Withholding. No shares of Common Stock shall be delivered to or in respect of
a Participant unless the amount of all federal, state and other governmental
withholding tax requirements imposed upon the Company for those shares of Common
Stock has been remitted to the Company or unless provisions to pay such
withholding requirements have been made to the Committee’s satisfaction. The
Committee may make any provision it deems appropriate to withhold any taxes it
determines are required in connection with this Option. Unless the Participant
pays all taxes required to be withheld by the Company or paid in connection with
the exercise of all or any portion of this Option by delivering cash to the
Company, the Company shall withhold shares of Common Stock having a Fair Market
Value equal to all taxes required to be withheld with respect to the exercise of
the Option.

9. Expatriate Participants. Exercises by expatriate Participants will be,
pursuant to the applicable expatriate assignment policy of the Participating
Employer, tax normalized based on typical income taxes and social security taxes
in the expatriate Participant’s home country relevant to the expatriate
Participant’s domestic circumstances.

10. Currency Exchange Rates. For Participants who are not paid on a U.S. Dollar
payroll, the currency exchange rate used to calculate the number of Option
Shares was determined by the published intercompany exchange rate in effect for
the month in which the Grant Date occurred; provided if such rate had not been
determined at the Grant Date, the currency exchange rate was determined by using
the published intercompany exchange rate for the month prior to the month in
which the Grant Date occurred.

11. No Fractional Shares. No fractional shares of Common Stock are permitted in
connection with this Award Agreement. For purposes of vesting in Section 2(a),
Option Shares vesting on the second anniversary of the Grant Date shall be
increased by any fractional shares resulting from the vesting schedule with
respect to subsequent vesting dates and Option Shares vesting thereafter shall
be rounded down to the nearest whole share. For purposes of pro-ration in
Section 2(c), Option Shares shall be rounded up to the nearest whole share of
Common Stock. Only whole Option Shares are exercisable pursuant to Section 4,
and only whole shares of Common Stock may be delivered in satisfaction of the
Grant Price. Any shares of Common Stock withheld pursuant to Section 8 shall be
rounded to whole shares in the manner determined by the Committee to be
appropriate to satisfy the minimum statutory withholding requirements.

112. Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to shares of Common Stock subject to the Option unless and until
such time as the Option has been exercised and ownership of such shares of
Common Stock has been transferred to the Participant.

 

5



--------------------------------------------------------------------------------

13. Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), but the Participant may not assign any rights or
obligations under this Award Agreement except to the extent and in the manner
expressly permitted.

14. No Guaranteed Employment. No provision of this Award Agreement shall confer
any right upon the Participant to continued Employment.

15. Company Clawback Policy. If (a) the Committee determines that the
Participant has either engaged in, or benefitted from, Misconduct and (b) the
Participant is classified at a level of M-4 or above in the LyondellBasell Group
compensation classification system at the time of such determination, upon
notice from the Company, the Participant shall reimburse to the Company all or a
portion of the payments received under this Award Agreement as the Committee
deems appropriate under the circumstances. Such notice shall be provided within
the earlier to occur of one year after discovery of the alleged Misconduct or
the second anniversary of the Participant’s date of termination.

LYONDELLBASELL INDUSTRIES N.V.

 

6